 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

Warrant No. 7 Number of Shares: 1,898,734 Date of Issuance: May 4, 2015 (subject
to adjustment)

 

BONE BIOLOGICS, CORP.

 

Common Stock Purchase Warrant

 

Bone Biologics, Corp., a Delaware corporation (the “Company”), for value
received, hereby certifies that Hankey Capital, LLC, or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time after the date hereof and on or before
the Expiration Date (as defined in Section 6 below), up to 1,898,734 shares (as
adjusted from time to time pursuant to the provisions of this Warrant) of $0.001
par value per share common stock of the Company (the “Common Stock”), at an
exercise price of $1.58 per share. The shares issuable upon exercise of this
Warrant and the exercise price per share, as adjusted from time to time pursuant
to the provisions of this Warrant, are sometimes hereinafter referred to as the
“Warrant Stock” and the “Exercise Price,” respectively.

 

1. Exercise.

 

(a) Manner of Exercise. This Warrant may be exercised by the Registered Holder,
at any time and from time to time on or before the Expiration Date, in whole or
in part, by surrendering this Warrant, with the purchase form appended hereto as
Exhibit A duly executed by such Registered Holder or by such Registered Holder’s
duly authorized attorney, at the principal office of the Company, or at such
other office or agency as the Company may designate, accompanied by payment in
full of the aggregate Exercise Price payable in respect of the number of shares
of Warrant Stock purchased upon such exercise (the “Purchase Price”). The
Purchase Price may be paid by cash, check, wire transfer or by the surrender of
promissory notes or other instruments representing indebtedness of the Company
to the Registered Holder.

 

(b) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Stock to be represented by such certificates.

 



1

 

 

(c) Delivery to Registered Holder. As soon as practicable after the exercise of
this Warrant in whole or in part, and in any event within three business days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Registered Holder (upon
payment by such Registered Holder of any applicable transfer taxes) may direct:

 

  i. a certificate or certificates for the number of shares of Warrant Stock to
which such Registered Holder shall be entitled, and         ii. in case such
exercise is in part only, a new warrant or warrants (dated the date hereof) of
like tenor and with the same date, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock equal (without giving effect
to any adjustment thereof) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above (without giving
effect to any adjustment thereof).

 

2. Adjustments.

 

(a) Stock Splits and Dividends. If outstanding shares of the Company’s Common
Stock shall be subdivided into a greater number of shares or a dividend in
Common Stock shall be paid in respect of the Common Stock, the Exercise Price in
effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of the Common Stock shall be combined into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.

 

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) or any similar corporate reorganization on or after the date hereof,
then and in each such case the holder of this Warrant, upon the exercise hereof
at any time after the consummation of such reclassification, change,
reorganization, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise hereof
prior to such consummation, the stock or other securities or property to which
such holder would have been entitled upon such consummation if such holder had
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in Section 2(a); and in each such case, the terms of this
Section 2 shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Warrant after such consummation.

 

(c) Adjustment Certificate. When any adjustment is required to be made in the
Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.

 



2

 

 

3. Transfers.

 

(a) Unregistered Security. Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and agrees not to sell, pledge,
distribute, offer for sale, transfer or otherwise dispose of this Warrant or any
Warrant Stock issued upon its exercise in the absence of (i) an effective
registration statement under the Securities Act as to this Warrant or such
Warrant Stock and registration or qualification of this Warrant or such Warrant
Stock under any applicable U.S. federal or state securities law then in effect
or (ii) an opinion of counsel, satisfactory to the Company, that such
registration and qualification are not required. Each certificate or other
instrument for Warrant Stock issued upon the exercise of this Warrant shall bear
a legend substantially to the foregoing effect.

 

(b) Transferability. Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company.

 

(c) Warrant Register. The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant. Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

 

4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.

 

5. Representations and Warranties of the Registered Holder. The Registered
Holder hereby represents and warrants to the Company as follows:

 

(a) Purchase Entirely for Own Account. The Registered Holder acknowledges that
this Warrant is given to the Registered Holder in reliance upon the Registered
Holder’s representation to the Company, which by its acceptance of this Warrant
the Registered Holder hereby confirms, that the Warrant, and the Warrant Stock
(collectively, the “Securities”) being acquired by the Registered Holder are
being acquired for investment for the Registered Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Registered Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same except under
circumstances that will not result in a violation of the Securities Act or any
other federal or state securities laws. By executing this Warrant, the
Registered Holder further represents that the Registered Holder does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities. The Registered Holder represents
that it has full power and authority to execute this Warrant. The Registered
Holder has not been formed for the specific purpose of acquiring any of the
Securities.

 



3

 

 

(b) Disclosure of Information. The Registered Holder has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Securities with the Company’s management. The
Registered Holder understands that such discussions, as well as any written
information issued by the Company, were intended to describe the aspects of the
Company’s business which it believes to be material.

 

(c) Restricted Securities. The Registered Holder understands that the Securities
have not been registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Registered Holder’s representations as expressed herein. The
Registered Holder understands that the Securities are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Registered Holder must hold the Securities indefinitely unless
they are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Registered Holder further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to the
Company which are outside of the Registered Holder’s control, and which the
Company may not be able to satisfy.

 

(d) No Public Market. The Registered Holder understands that no public market
now exists for any of the securities issued by the Company and that the Company
has made no assurances that a public market will ever exist for the Securities.

 

(e) Legends. The Registered Holder understands that the Securities, and any
securities issued in respect of or exchanged for the Securities, may bear one or
all of the following legends:

 

(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

 

(f) Accredited Investor. The Registered Holder is either an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act
or has such knowledge and experience (or is relying on a purchaser
representative who has such knowledge and experience) in financial and business
matters that the Registered Holder is capable of evaluating the merits and risks
of acquiring the Securities.

 



4

 

 

6. Termination. This Warrant (and the right to purchase Warrant Stock upon
exercise hereof) shall terminate upon the earliest to occur of the following
(the “Expiration Date”): (a) the date that is three (3) years after the Date of
Issuance (b) the sale, conveyance or disposal of all or substantially all of the
Company’s property or business or the Company’s merger with or into or
consolidation with any other corporation (other than a wholly-owned subsidiary
of the Company) or any other transaction or series of related transactions in
which more than 50% of the voting power of the Company is disposed of (each a
“Significant Transaction”), provided that this Section 6(b) shall not apply to a
merger effected exclusively for the purpose of changing the domicile of the
Company or to an equity financing in which the Company is the surviving
corporation, or (c) the closing of a firm commitment underwritten public
offering pursuant to a registration statement under the Securities Act. In the
event of a Significant Transaction, the Registered Holder shall thereafter be
entitled to purchase the kind and amount of shares of stock and other securities
and property (including cash) which the Registered Holder would have been
entitled to receive had this Warrant been exercised immediately prior to the
effective date of such Significant Transaction.

 

7. Limitations on Conversions. Notwithstanding anything to the contrary
contained herein, at any time that any of Company’s equity securities are
registered under Section 12 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), the number of Common Stock shares that may be
acquired by the Registered Holder upon any exercise of this Warrant, or
otherwise in respect hereof, shall be limited to the extent necessary to insure
that, following such exercise, or other acquisition, the total number of Common
Stock shares then beneficially owned by Payee and its Affiliates (as defined in
Section 13(d) of the Exchange Act) and any other persons whose beneficial
ownership of the common stock shares would be aggregated with Payee’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% (the “5%
Maximum Percentage”) of the total number of issued and outstanding Common Stock
shares (including for such purpose the Common Stock shares issuable upon such
exercise or other acquisition). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. Company shall, instead of issuing or
transferring Common Stock shares in excess of the limitation referred to herein,
suspend its obligation to issue Common Stock shares in excess of the foregoing
limitation until such time, if any, as such Common Stock shares may be issued in
compliance with such limitation; provided, that, by written notice to Company,
Payee may waive the provisions of this section or increase or decrease the 5%
Maximum Percentage to any other percentage specified in such notice; provided
further that any such waiver or increase or decrease will not be effective until
the 61st day after such notice is received by Company.

 

8. Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such shares of Warrant Stock and other stock, securities and property,
as from time to time shall be issuable upon the exercise of this Warrant.

 

9. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of the Common Stock called
for on the face or faces of the Warrant or Warrants so surrendered.

 



5

 

 

10. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

11. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company.

 

12. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder. In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one share of Common Stock
on the date of exercise, as determined in good faith by the Company’s Board of
Directors.

 

13. Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the party against which enforcement of the
amendment or waiver is sought.

 

14. Headings. The headings in this Warrant are used for convenience only and are
not to be considered in construing or interpreting any provision of this
Warrant.

 

15. Governing Law. This Warrant shall be governed, construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

16. Successors and Assigns. Unless otherwise provided in this Warrant, the terms
and conditions of this Warrant shall inure to the benefit of and be binding upon
the permitted successors and assigns of the parties. Nothing in this Warrant,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Warrant, except as
expressly provided in this Warrant.

 

17. Counterparts. This Warrant may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

18. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision or provisions shall be
excluded from this Warrant, and the balance of this Warrant shall be interpreted
as if such provision or provisions were so excluded and shall be enforceable in
accordance with its terms.

 

19. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Warrant, upon any breach or default of
any other party under this Warrant, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Warrant, or any waiver on the part of any party of any provisions or
conditions of this Warrant, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Warrant or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

  

20. Notices. Unless otherwise provided herein, any notice required or permitted
by this Warrant shall be in writing and shall be deemed sufficient upon
delivery, when delivered personally or by overnight courier or sent by
facsimile, or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page, or as subsequently
modified by written notice.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

6

 

 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase Warrant
as of the date first forth above.

 

  BONE BIOLOGICS, CORP.:         By:     Name: Michael Schuler   Title: Chief
Executive Officer   Address:

175 May Street, Suite 400

Edison, NJ 08837

        HANKEY CAPITAL, LLC         By:     Name: W. Scott Dobbins   Title:
President   Address: 4751 Wilshire Blvd #110     Los Angeles, CA 90010

 

7

 

  

EXHIBIT A

 

PURCHASE FORM

 

To: Bone Biologics, Corp. Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
No. 7 (the “Warrant”), hereby irrevocably elects purchase _____ shares of the
Common Stock covered by the Warrant and herewith makes payment of $ ________,
representing the full purchase price for such shares at the price per share
provided for in the Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 5 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company. Defined terms
used but not defined in this Purchase Form shall have the meanings assigned to
them in the Warrant.

 

  Signature:           Name (print):           Title (if applic.):          
Company (if applic.):  

 

A-1

 

  

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, ____________________________________ hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
with respect to the number of shares of Common Stock covered thereby set forth
below, to:

 

Name of Assignee Address/Fax Number No. of Shares

 

 

 

 

Dated:     Signature:                                       Witness:  

 



B-1

 

 

